AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture

UNITED STATES DISTRICT COURT

for the
District of Alaska

In the Matter of the Seizure of
(Briefly describe the property to be seized)

CONTENTS OF ALASKA USA FEDERAL CREDIT
UNION ACCOUNT 4780183_70 UP TO THE
AMOUNT OF $5,253,910.25

Case No. 3:19-mj-00611-MMS

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the i" District of

Alaska is subject to forfeiture to the United States of America under 18 USS.C. §§

 

981(a)(1) (describe the property):
CONTENTS OF ALASKA USA FEDERAL CREDIT UNION ACCOUNT 4780183_70 UP TO THE AMOUNT OF
$5,253,910.25

The application is based on these facts:

See Affidavit of Special Agent Tyler L. Vose, incorporated here by reference.

a“ Continued on the attached sheet.

a ei

¥ foplicant ’s signature

FBI Special Agent Tyler L. Vose

 

Printed name and title

Sworn to before me and signed in my presence.

Date: DEC {} ) 201 ie

City and state: Anchorage, Alaska

 

 

 

Case 3:19-mj-00611-MMS Document1 Filed 12/11/19 Page 1 of 1
